Motion for stay denied. Equity will not restrain a criminal prosecution save in rare instances, of which this is not one. (Truax v. Raich, 239 U. S. 33; Buffalo Gravel Corporation v. Moore, 201 App. Div. 242; affd., 235 N. Y. 542.) At the opening of the trial of the indictments which plaintiffs assert are stayed, they may present their claims respecting the alleged stipulation, the alleged order and the effect thereof, and the trial court should make a determination thereon. (People v. Reilly, 224 N. Y. 90.) Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.